25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Joe Willie BYRD, Plaintiff-Appellant,v.Donald STEWART;  Robert A. Padon, R.N., Defendants-Appellees.
No. 93-6304.
United States Court of Appeals, Sixth Circuit.
May 16, 1994.

Before BOGGS, SUHRHEINRICH and DAUGHTREY, Circuit Judges.

ORDER

1
Joe Willie Byrd, a pro se Kentucky prisoner, appeals a district court judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and equitable relief, Byrd sued the U.S. Corrections Corporation, the Lee Adjustment Center (LAC) director of detention (Stewart), and a doctor (Noble) and nurse (Padon) employed at the LAC, alleging that the defendants were deliberately indifferent to his serious medical needs when they failed to ensure that he receive a back brace prescribed by Dr. Noble.  He also alleged that the defendants' inaction deprived him of equal protection and due process, and violated miscellaneous state laws.  This complaint was signed subject to penalty of perjury.  Thereafter, Byrd filed an unverified amended complaint naming defendants Stewart and Padon in their individual and official capacities, and raising the same claims.


3
The district court adopted the magistrate judge's initial report recommending that summons issue to defendants Stewart and Padon, and that all other claims and defendants be dismissed.  After reviewing the defendants' motion for summary judgment and the plaintiff's response, the magistrate judge filed a second report recommending that the district court grant summary judgment in favor of the defendants.  Over Byrd's objections, the district court adopted the magistrate's recommendation and dismissed the case.  Byrd has filed a timely appeal.


4
Upon review, we conclude that the district court properly granted summary judgment in favor of the defendants as there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  See Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  Because the defendants engaged in a course of treatment for Byrd's back condition, they were not deliberately indifferent to his serious medical needs.   See Estelle v. Gamble, 429 U.S. 97, 104 (1976).


5
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.